         Case 1:19-cv-11373-PAE
              1:19-cv-11364-PAE Document 21
                                         17 Filed 05/14/20
                                                  05/20/20 Page 1 of 2




       Robert E. O’Connor                  437 Madison Avenue             Direct Dial:        212-551-7794
       New York Managing Partner           New York, NY 10022             Mobile:             516-993-4471
                                           Tel: 212-867-9500              Email:       roconnor@mmwr.com



                                          May 14, 2020

By ECF

Hon. Paul A. Engelmayer
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Hon. Alison J. Nathan
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     Sai Marine Export Pvt Limited v. Maersk Line A/S, Case No. 19 Civ 11364 (PAE)
               Liberty Specialty Markets Limited v. Maersk, Inc., Case No. 19 Civ. 11373 (AJN)

Dear Judge Engelmayer & Judge Nathan,

        The undersigned represents defendants Maersk Line A/S, Maersk, Inc., Maersk Line,
Limited, and Maersk Line India Pvt Ltd. (collectively, the “Maersk” defendants) in the above-
captioned cases. We write on behalf of Maersk as well as plaintiff Sai Marine Export Pvt
Limited and plaintiff Liberty Specialty Markets Limited (collectively, the “Parties”) in
connection with both cases to respectfully request adjournments of the initial pretrial conferences
and related deadlines.

        For your Honors’ information, Maersk has appeared and answered in Sai Marine Export,
and an initial pretrial conference is presently scheduled for June 3, 2020. Maersk has appeared
and answered in Liberty Specialty Markets, and an initial pretrial conference is presently
scheduled for May 22, 2020. Meanwhile, the Parties’ Consent Motion for Consolidation of
Related Cases (see, e.g., Liberty Specialty Markets at Docket No. 19) is pending. The Parties
have already exchanged some claims documents and, after the consent motion for consolidation
is decided, are prepared to efficiently move these related cases forward.

       Please do not hesitate to contact the undersigned if you have any questions or comments.
                Case 1:19-cv-11373-PAE
                     1:19-cv-11364-PAE Document 21
                                                17 Filed 05/14/20
                                                         05/20/20 Page 2 of 2
Montgomery McCracken Walker & Rhoads LLP



 May 14, 2020
 Page 2



                                                        Kind Regards,

                                                        /s/ Robert E. O’Connor

                                                        Robert E. O'Connor

      cc:    Counsel for Sai Marine Export
             Counsel for Liberty Specialty Markets



                     *UDQWHG7KH0D\LQLWLDOSUHWULDOFRQIHUHQFHLV
                     DGMRXUQHG7KHPRWLRQWRFRQVROLGDWHKDVEHHQJUDQWHGDQG
                     LQVWUXFWLRQVUHJDUGLQJWKHLQLWLDOSUHWULDOFRQIHUHQFHZLOOIROORZ
                     LQDVHSDUDWHRUGHU


                        SO ORDERED.

                                           
                                     __________________________________
                                           PAUL A. ENGELMAYER
                                           United States District Judge



                     0D\20
